            Case 2:18-cv-01274-TSZ Document 137 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         CAVE MAN KITCHENS INC.,
 8                        Plaintiff-Counter Defendant,
                                                             C18-1274 TSZ
 9            v.
                                                             MINUTE ORDER
10       CAVEMAN FOODS LLC,
11                        Defendant-Counterclaimant.

12
          Having reviewed the parties’ Stipulation Regarding Entry of Judgment, docket
13 no. 134, and the parties’ Joint Status Report (“JSR”), docket no. 136, the following
   Minute Order is made by direction of the Court, the Honorable Thomas S. Zilly, United
14 States District Judge:
         (1)    The Court has granted Defendant Caveman Foods LLC’s motion for
15
   summary judgment on all of Plaintiff Cave Man Kitchens Inc.’s claims (Counts I–IX).
   See docket nos. 128 & 131. The Court declines to enter a partial judgment in favor of
16
   Defendant and against Plaintiff at this time.
17         (2)  The Court APPROVES the parties’ stipulation that the Court may enter
   judgment in favor of Defendant and against Plaintiff on three of Defendant’s
18 counterclaims: (i) Declaratory Judgment of Validity of U.S. Trademark Registration
   No. 4,565,451 (Count I of Counterclaims); (ii) Declaratory Judgment on Validity of U.S.
19 Trademark Registration No. 4,863,604 (Count III of Counterclaims); and (iii) Declaratory
   Judgment of No Trademark Infringement or Unfair Competition (Count V of
20 Counterclaims). See Stipulation (docket no. 134 at 3). The Court declines to enter a
   partial judgment in favor of Defendant and against Plaintiff at this time.
21
           (3)  The Court DECLINES to dismiss Defendant’s five remaining
22 counterclaims (Counts II, IV, and VI–VIII) contingent on Defendant’s ability to refile

23

     MINUTE ORDER - 1
            Case 2:18-cv-01274-TSZ Document 137 Filed 03/10/21 Page 2 of 2




 1 “those claims in an amended counterclaim in the event any portion of Plaintiff’s claims
   survive appeal.” Stipulation (docket no. 134 at 3); see Minute Order at ¶ 1 (docket
 2 no. 135); JSR (docket no. 136 at 2). The Court will enter a judgment once all of
   Defendant’s counterclaims have been resolved.
 3
          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 10th day of March, 2021.

 6                                                  William M. McCool
                                                    Clerk
 7
                                                    s/Gail Glass
 8                                                  Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
